Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 24-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 24-43 of U.S. Patent No. 10679611.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 24-34, 42, and 43 of the instant application includes all of the features of claims 24 and 34 of U.S. Patent No. 10679611.  It would have been obvious to one of ordinary skill in the art to omit the step of providing prompts and 2nd digital components thereby creating a broader independent claim representation from the conflicting claims, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"
Present Invention				Conflicting claims
24. (New) A system to generate voice-based interfaces in networked systems, comprising: a data processing system having one or more processors coupled with memory to: receive first audio data corresponding to a first spoken utterance acquired via a sensor of a client device, subsequent to processing second audio data corresponding to a second spoken utterance, identify, from a plurality of speech recognition models, a first speech recognition model for a first language based on the first audio data, the first speech recognition identified for the first language different from a second speech recognition for a second language to process the second audio data; process the first audio data using the first speech recognition model for the first language to identify a first request; select, from a plurality of digital components, a digital component based on the first request identified from the first audio data; and provide, to the client device for presentation, the digital component in response to the first audio data.

32. (New) The system of claim 24, comprising the data processing system to select the digital component in the first language corresponding to the first spoken utterance, the digital component different from a second digital component selected in response to the second audio data, the second digital component in the second language corresponding to the second spoken utterance.

33. (New) The system of claim 24, comprising the data processing system to: provide, to the client device for presentation, a prompt to receive additional input in response to the second audio data; and receive, from the client device, the first audio data generated in response to presentation of the prompt on the client device.

24. (Currently Amended) A system to generate voice-based interfaces in a networked system, comprising at least one server device comprising a memory and one or more processors to: receive, by an automated assistant executed by the one or more processors, audio data corresponding to a spoken utterance of a user, the audio data comprising the spoken utterance detected at a client device that includes an automated assistant interface for interacting with the automated assistant; process, by a speech recognition engine executed by the one or more processors, the audio data using a first speech recognition model corresponding to a first language to identify a first request; select, by a content selector component executed by the one or more processors and based on processing the audio data using the first speech recognition model, a first digital component that is responsive to the first request; transmit, by the content selector component, the first digital component to the client device to render the first digital component to the user, wherein the first digital component includes a prompt that solicits further input from the user; receive, by the speech recognition engine, second audio data comprising an additional spoken utterance generated in response to the prompt, the second audio data detected at the client device; determine, by the speech recognition engine, to use a second speech recognition model for a second language in response to receiving the second audio data; process, by the speech recognition engine, the second audio data using the second speech recognition model for the second language to determine a second request; select, by the content selector component and based on processing the second audio data using the second speech recognition model for the second language, a second digital component based on the second request; and transmit, by the content selector component, the second digital component to the client device to render in response to the second audio data.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24, 25, 28, 30-32, 34, 35, 38, and 40-42 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160329048 A1 Li; Weiying et al. (hereinafter Li).
Re claims 24 and 34, Li teaches
24. (New) A system to generate voice-based interfaces in networked systems, comprising: a data processing system having one or more processors coupled with memory to: receive first audio data corresponding to a first spoken utterance acquired via a sensor of a client device, subsequent to processing second audio data corresponding to a second spoken utterance, (input first and second languages with speech 0016 0018 0021-0022 0025 with fig. 1 display device)
identify, from a plurality of speech recognition models, a first speech recognition model for a first language based on the first audio data, the first speech recognition identified for the first language different from a second speech recognition for a second language to process the second audio data; (acoustic model used in the same manner as language semantically analogous, multiple models selected as languages switch from a user 0016 0018 0021-0022 0025 with fig. 1 display device)
process the first audio data using the first speech recognition model for the first language to identify a first request; (each model per language from multiple models selected as languages switch from a user 0016 0018 0021-0022 0025 with fig. 1 display device)
select, from a plurality of digital components, a digital component based on the first request identified from the first audio data; and (a digital component such as the results sent to a user device e.g. smart phone inherently corresponding per input per language 0016 0018 0021-0022 0025 with fig. 1 display device)
provide, to the client device for presentation, the digital component in response to the first audio data. (presentation of a digital component such as the results sent to a user device e.g. smart phone inherently corresponding per input per language 0016 0018 0021-0022 0025 with fig. 1 display device)


Re claims 25 and 35, Li teaches
25. (New) The system of claim 24, comprising the data processing system to: identify an account profile for an account associated with the first spoken utterance based on the first audio data, the account profile identifying at least one of the first language or the second language; and (user profiles containing information about the user personal data etc 0016 0018 0021-0022 0025 with fig. 1 display device)
identify the first speech recognition model from the plurality of speech recognition models based on the account profile. (each model per language from multiple models selected as languages switch from a user 0016 0018 0021-0022 0025 with fig. 1 display device)


Re claims 28 and 38, Li teaches
28. (New) The system of claim 24, comprising the data processing system to: determine that the first spoken utterance corresponds to a first user differing from a second user corresponding to the second spoken utterance based on the first audio data and the second audio data; and (user profiles associated with users custom language and also model selection as needed, each model per language from multiple models selected as languages switch from a user 0016 0018 0021-0022 0025 with fig. 1 display device)
identify the first speech recognition model from the plurality of speech recognition model based on the determination that the first spoken utterance corresponds to the first user differing from the second user. (thereof: model selection as needed, each model per language from multiple models selected as languages switch from a user 0016 0018 0021-0022 0025 with fig. 1 display device)


Re claims 30 and 40, Li teaches
30. (New) The system of claim 24, comprising the data processing system to: process the first audio data using the first speech recognition model for the first language to identify a keyword in the first request, the first keyword in the first language; and (identifying key words and phrases for probability outputs in one or more models 0016 0018 0021-0022 0025 with fig. 1 display device)
select, from the plurality of digital components, the digital component based on the keyword identified in the first request. (the results are displayed to the user based on identifying key words and phrases for probability outputs in one or more models 0016 0018 0021-0022 0025 with fig. 1 display device)

Re claims 31 and 41, Li teaches
31. (New) The system of claim 24, comprising the data processing system to: determine, using the first speech recognition model, a first probability metric that the first spoken utterance is in the first language; (model per language with probability 0016 0018 0021-0022 0025 with fig. 1 display device)
determine, using the second speech recognition model, a second probability metric that the first spoken utterance is in the second language; and (model per language with probability 0016 0018 0021-0022 0025 with fig. 1 display device)
identify the first speech recognition model from the plurality of speech recognition models based on the first probability metric and the second probability metric. (select the matching model per language with probability 0016 0018 0021-0022 0025 with fig. 1 display device)

Re claims 32 and 42, Li teaches
32. (New) The system of claim 24, comprising the data processing system to select the digital component in the first language corresponding to the first spoken utterance, the digital component different from a second digital component selected in response to the second audio data, the second digital component in the second language corresponding to the second spoken utterance. (various displays of digital content will be dependent on the language and the model processing thereof 0016 0018 0021-0022 0025 with fig. 1 display device)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 29, 33, 36, 37, 39, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160329048 A1 Li; Weiying et al. (hereinafter Li) in view of US 20110055256 A1	 Phillips; Michael S. et al. (hereinafter Phillips).
Re claims 26 and 36, while Li teaches user profile based multiple models for multiple languages where a user can switching speaking, it fails to teach prior usage per se:
26. (New) The system of claim 24, comprising the data processing system to: identify a prior usage of languages for an account associated with the first spoken utterance based on the first audio data, the prior usage of languages identifying at least the first language or the second language for the account; and (Phillips usage history in selection of models and processing 0062 0089 0094 with fig. 7b)
identify the first speech recognition from the plurality of speech recognition models based on the prior usage of languages. (usage history Phillips 0062 0089 0094 with fig. 7b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li to incorporate the above claim limitations as taught by Phillips to allow for adaptable learning models which use analogous user profiles/accounts to remember inputs for faster future processing and reduced errors.

Re claims 27 and 37, Li fails to teach
27. (New) The system of claim 24, comprising the data processing system to: identify an elapsed time between receipt of the first audio data and processing of the second audio data; (Phillips time passed with audio input identified 0062 0089 0094 with fig. 7b)
determine that the elapsed time is greater than a threshold time; and (Phillips greater than an amount for time passed with audio input identified 0062 0089 0094 with fig. 7b)
identify from the plurality of speech recognition models in response to the determination that the elapsed time is greater than the threshold time. (Phillips alternative models selected when greater than an amount for time passed with audio input identified 0062 0089 0094 with fig. 7b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li to incorporate the above claim limitations as taught by Phillips to allow for adaptable learning models which use analogous user profiles/accounts to remember inputs for faster future processing and reduced errors, and further to seek additional models when processing time is longer after audio input.


Re claims 29 and 39, while Li teaches user profile based multiple models for multiple languages where a user can switching speaking, it fails to teach prior usage per se:
29. (New) The system of claim 24, comprising the data processing system to: identify an interaction characteristic associated with the first audio data corresponding to the first spoken utterance, the interaction characteristic including at least one of a monitoring duration and a response duration; and (Phillips word time boundaries used in processing to use models and results 0062 0089 0094 with fig. 7b)
identify the first speech recognition model from the plurality of speech recognition model based on a comparison of the interaction characteristic to a reference interaction characteristic. (Phillips as a feature, word time boundaries used in processing to use models and results 0062 0089 0094 with fig. 7b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li to incorporate the above claim limitations as taught by Phillips to allow for adaptable learning models which use analogous user profiles/accounts to remember inputs for faster future processing and reduced errors.

Re claims 33 and 43, Li fails to teach
33. (New) The system of claim 24, comprising the data processing system to: provide, to the client device for presentation, a prompt to receive additional input in response to the second audio data; and (Phillips receive prompt from system as in if correction needed to the user can make changes to the digital results at any time 0062 0089 0094 with fig. 7b)
receive, from the client device, the first audio data generated in response to presentation of the prompt on the client device. (Phillips system says “speak now” or similar button 0047 0102, receive prompt from system as in if correction needed to the user can make changes to the digital results at any time 0062 0089 0094 with fig. 7b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li to incorporate the above claim limitations as taught by Phillips to allow for adaptable learning models which use analogous user profiles/accounts to remember inputs for faster future processing and reduced errors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20180018959 A1	Des Jardins; George Thomas et al.
Mixed langage merger

US 20160217790 A1	Sharifi; Matthew
Mulitple context and devices

US 20050187770 A1	Kompe, Ralf  et al.
User identifiers for profiles

US 9953634 B1	Pearce; David et al.
ASR

US 9031829 B2	Leydon; Gabriel et al.
Profiles and ASR

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov